Exhibit 10.1

 

FIVE STAR QUALITY CARE, INC.

 

RESTRICTED SHARE AGREEMENT

 

This Restricted Share Agreement (this “Agreement”) is made as of
                              , between                                (the
“Recipient”) and Five Star Quality Care, Inc. (the “Company”).

 

In consideration of the mutual promises and covenants contained in this
Agreement, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

1.             Grant of Shares.  The Company hereby grants to the Recipient,
effective as of the date of this Agreement,            shares of its common
shares.  The shares so granted are hereinafter referred to as the “Shares,”
which term shall also include any shares of the Company issued to the Recipient
by virtue of his or her ownership of the Shares, by share dividend, share split,
recapitalization or otherwise.

 

2.             Vesting; Repurchase of Shares.

 

(a)           The Shares shall vest one-fifth as of the date hereof, a further
one-fifth on the first anniversary of the date of this Agreement, a further
one-fifth on the second anniversary of the date of this Agreement, a further
one-fifth on the third anniversary of the date of this Agreement and the final
one-fifth on the fourth anniversary of the date of this Agreement.  Any Shares
not vested as of any date are herein referred to as “Unvested Shares.”

 

(b)           In the event the Recipient ceases to render significant services,
whether as an employee or otherwise, to (i) the Company, (ii) the entity which
is the manager or shared services provider to the Company or an entity
controlled by, under common control with or controlling such entity
(collectively, the “Manager”), or (iii) an affiliate of the Company (which shall
be deemed for such purpose to include any other entity to which the Manager is
the manager or shared services provider), the Company shall have the right and
option to purchase from the Recipient, for an amount equal to $.01 per share (as
adjusted for any share split or combination, share dividend, recapitalization or
similar event) all or any portion of the Unvested Shares as of the date the
Recipient ceases to render such services.  The Company may exercise such
purchase option by delivering or mailing to the Recipient (or his or her
estate), at any time after the Recipient has ceased to render such services, a
written notice of exercise of such option.  Such notice shall specify the number
of Unvested Shares to be purchased.  The price to be paid for the Unvested
Shares to be repurchased may be payable, at the option of the Company, by wire
transfer of immediately available funds or in cash (by check) or any other
reasonable method.

 

--------------------------------------------------------------------------------


 

3.             Legends.  Each certificate or share statement relating to the
Shares shall prominently bear legends in substantially the following terms:

 

“THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED PURSUANT TO AN INCENTIVE
PLAN MAINTAINED BY THE CORPORATION.  THESE SHARES MAY BE SUBJECT TO TRANSFER
AND/OR VESTING RESTRICTIONS, AND UNVESTED SHARES ARE SUBJECT TO REPURCHASE
RIGHTS CONTAINED IN THE PLAN, THE RELATED GRANT OF SHARES OR AN AGREEMENT
BETWEEN THE CORPORATION AND THE INITIAL HOLDER OF THESE SHARES.  A COPY OF
APPLICABLE RESTRICTIONS AND REPURCHASE RIGHTS WILL BE FURNISHED TO THE HOLDER OF
THIS CERTIFICATE WITHOUT CHARGE UPON REQUEST TO THE SECRETARY OF THE
CORPORATION.”

 

Certificates evidencing Shares and Shares not evidenced by certificates shall
also bear or contain, as applicable, legends and notations as may be required by
the Company’s incentive plan or the Company’s charter or bylaws, each as in
effect from time to time, or as the Company may otherwise determine appropriate.

 

4.             Tax Withholding.  To the extent required by law, the Company
shall withhold or cause to be withheld income and other taxes incurred by the
Recipient by reason of a grant of Shares, and the Recipient agrees that he or
she shall upon request of the Company pay to the Company an amount sufficient to
satisfy its tax withholding obligations from time to time (including as Shares
become vested) as the Company may request.

 

5.             Termination.  This Agreement shall continue in full force and
effect until the earliest to occur of the following, at which time except as
otherwise specified below this Agreement shall terminate:  (a) the date on which
all repurchase rights referred to in Section 2 hereof have terminated; or
(b) except to the extent specified in such notice, upon notice of termination by
the Company to the Recipient pursuant to action taken by the Company’s Board of
Directors.

 

6.             Miscellaneous.

 

(a)           Amendments.  Neither this Agreement nor any provision hereof may
be changed or modified except by an agreement in writing executed by the
Recipient and the Company; provided, however, that any change or modification
that does not adversely affect the rights hereunder of the Recipient, as they
may exist immediately prior to the effective date of such change or
modification, may be adopted by the Company without an agreement in writing
executed by the Recipient, and the Company shall give the Recipient written
notice of such change or modification reasonably promptly following the adoption
of such change or modification.

 

(b)           Binding Effect of the Agreement.  This Agreement shall inure to
the benefit of, and be binding upon , the Company, the Recipient and their
respective estates, heirs, executors, transferees, successors, assigns and legal
representatives.

 

2

--------------------------------------------------------------------------------


 

(c)           Provisions Separable.  In the event that any of the terms of this
Agreement shall be or become or is declared to be illegal or unenforceable by
any court or other authority of competent jurisdiction, such terms shall be null
and void and shall be deemed deleted from this Agreement, and all the remaining
terms of this Agreement shall remain in full force and effect.

 

(d)           Notices.  Any notice in connection with this Agreement shall be
deemed to have been properly delivered if it is in writing and is delivered by
hand or by facsimile or sent by registered certified mail, postage prepaid, to
the party addressed as follows, unless another address has been substituted by
notice so given:

 

To the Recipient:                                                     To the
Recipient’s address as set forth on the signature page hereof.

 

To the Company:                                                    Five Star
Quality Care, Inc.

400 Centre Street

Newton, MA  02458

Attn: Secretary

 

(e)           Construction.  The headings and subheadings of this Agreement have
been inserted for convenience only, and shall not affect the construction of the
provisions hereof.  All references to sections of this Agreement shall be deemed
to refer as well to all subsections which form a part of such section.

 

(f)            Employment Agreement.  This Agreement shall not be construed as
an agreement by the Company, any affiliate of the Company to employ the
Recipient, nor is the Company, any affiliate of the Company obligated to
continue employing the Recipient by reason of this Agreement or the grant of
shares to the Recipient hereunder.

 

(g)           Applicable Law.  This Agreement shall be construed and enforced in
accordance with the laws of The Commonwealth of Massachusetts.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, or caused
this Agreement to be executed under seal, as of the date first above written.

 

 

FIVE STAR QUALITY CARE, INC.

 

 

 

By:

 

 

Title:

 

 

 

RECIPIENT:

 

 

 

 

 

 

[Name]

 

[Address]

 

--------------------------------------------------------------------------------